J. Fred Jones, Justice, dissenting. I do not agree with the majority opinion in this case. It is clear to me, ás I interpret the evidence in this case, that the appellee’s heart attack on June 5, 1967, occurred when he was pulling bags off a conveyor belt rather than because he was pulling bags off a conveyor belt. As I view the record, there is no substantial evidence that the appellee’s overall heart condition was any worse immediately after the attack on June 5 than it was immediately before, and certainly I find no evidence at all that the appellee’s overall disability because of his heart condition was caused or aggravated by the work he was doing on June 5, 1967. As I interpret the evidence in this case, the appellee was simply suffering from coronary artery diseasé consisting of a narrowing of the coronary arteries going back at least as far as 1965. There was no evidence that appellee suffered a myocardial infarction that could have been attributed to insufficient blood supply under stress of exercise, as was the situation in U. S. F. G. Co. v. Dorman, 232 Ark. 749, 340 S. W. 2d 266, and there was no evidence of a coronary thrombosis which could have been attributed to exertion on the job as was the situation in Crossett Chemical Co. v. Sedberry, 232 Ark. 608, 339 S. W. 2d 426. As I view the evidence in this case, the appellee on June 5, 1967, simply experienced angina pectoris (pain in his chest) as he had previously experienced and in all probability will continue to experience, when he takes more exercise than he should, either in or outside of gainful employment. Such was the situation in Arkansas Power & Light Co. v. Scroggins, 230 Ark. 936, 328 S. W. 2d 97. In that case the Commission very properly denied compensation and we affirmed. It appears to me that the appellee was correct when he first filed his claim for disability under his group policy. I can find no substantial evidence that whatever liability he may now suffer was caused or aggravated by his employment. I would reverse and dismiss.